IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-22-00178-CV

              IN THE MATTER OF THE MARRIAGE OF
        LAINA C. LIVINGSTON AND NATHAN C. LIVINGSTON



                        From the County Court at Law No. 2
                               Johnson County, Texas
                           Trial Court No. CC-D20220045


                            MEMORANDUM OPINION


       Nathan Livingston appeals from the trial court’s Protective Order signed on April

22, 2022. By letter dated July 8, 2022, the Clerk of this Court notified Livingston that the

appeal is subject to dismissal because the original filing fee and the motion fee had not

been paid. The July 8, 2022 letter warned Livingston that the Court would dismiss the

appeal unless, within ten days from the date of the letter, he paid the filing fees of

obtained indigent status for the purpose of appeal. Ten days have passed, and Livingston

has not paid the filing fees or obtained indigent status. Accordingly, we dismiss this

appeal. See TEX. R. APP. P. 42.3 (c).
                                              STEVE SMITH
                                              Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed July 27, 2022
[CV06]




In the Matter of the Marriage of Livingston                 Page 2